                                                                    Case 3:19-cv-00463-LRH-WGC Document 24 Filed 12/05/19 Page 1 of 8


                                                                1   Marquis Aurbach Coffing
                                                                    Tye S. Hanseen, Esq.
                                                                2   Nevada Bar No. 10365
                                                                    10001 Park Run Drive
                                                                3   Las Vegas, Nevada 89145
                                                                    Telephone: (702) 382-0711
                                                                4   Facsimile: (702) 382-5816
                                                                    thanseen@maclaw.com
                                                                5   Local counsel for Plaintiff

                                                                6   de Luca Levine
                                                                    Daniel J. de Luca, Esq.
                                                                7   Three Valley Square
                                                                    Suite 220
                                                                8   Blue Bell, Pennsylvania 19422
                                                                    Telephone: (215) 383-0081
                                                                9   Facsimile: (215) 383-0082
                                                                    ddeluca@delucalevine.com
                                                               10   Attorney for Plaintiff – pro hac pending

                                                               11                              UNITED STATES DISTRICT COURT
MARQUIS AURBACH COFFING




                                                               12                                      DISTRICT OF NEVADA
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13   COUNTRY MUTUAL INSURANCE
                                                                    COMPANY as successor to HOLYOKE
                                Las Vegas, Nevada 89145




                                                               14   MUTUAL INSURANCE COMPANY a/s/o                      Case No.:      3:19-cv-00463-LRH-WGC
                                  10001 Park Run Drive




                                                                    LAKERIDGE VILLAS HOMEOWNERS
                                                               15   ASSOCIATION,

                                                               16                                 Plaintiff,

                                                               17          vs.

                                                               18   TYANNE ELLIS-GUN,

                                                               19                                 Defendant.

                                                               20    VERIFIED PETITION FOR PERMISSION TO PRACTICE IN THIS CASE ONLY BY
                                                                     ATTORNEY NOT ADMITTED TO THE BAR OF THIS COURT AND DESIGNATION
                                                               21                            OF LOCAL COUNSEL
                                                               22          Daniel J. de Luca Esq., Petitioner, respectfully represents to the Court:
                                                               23          1.      That Petitioner is an attorney at law and a member of the law firm of de Luca
                                                               24   Levine, LLC with offices at Three Valley Square, Suite 220, Blue Bell, PA 19422. Telephone
                                                               25   number: (215) 383-0081 and email address of ddeluca@delucalevine.com.
                                                               26          2.      That Petitioner has been retained personally or as a member of the law firm of de
                                                               27   Luca Levine, LLC to provide legal representation in connection with Country Mutual Insurance
                                                               28   Company in the above-entitled case now pending before this Court.
                                                                                                               Page 1 of 6
                                                                                                                                                       MAC:13738-004 1255003
                                                                    Case 3:19-cv-00463-LRH-WGC Document 24 Filed 12/05/19 Page 2 of 8


                                                                1           3.       That since 1994, Petitioner has been and presently is a member in good standing of

                                                                2   the bar of the highest Court of the State of Pennsylvania where Petitioner regularly practices law.

                                                                3   Petitioner shall attach a certificate from the state bar or from the clerk of the Supreme Court or

                                                                4   highest admitting court of each state, territory, or insular possession of the United States in which

                                                                5   the applicant has been admitted to practice law certifying the applicant’s membership therein is in

                                                                6   good standing.

                                                                7           4.       That Petitioner was admitted to practice before the following United States District

                                                                8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

                                                                9   of other States on the dates indicated for each, and that Petitioner is presently a member in good

                                                               10   standing of the bars of said Court:

                                                               11   Court                                           Date Admitted                  Bar Number
MARQUIS AURBACH COFFING




                                                               12   Pennsylvania                                            1994                   74727______
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13   New Jersey                                              1994                   038451994
                                Las Vegas, Nevada 89145




                                                               14   U.S. District Court of NJ                               12/30/1994
                                  10001 Park Run Drive




                                                               15   U.S. District Court- ED PA                              1/24/1996

                                                               16           5.       That there are or have been no disciplinary proceedings instituted against Petitioner,

                                                               17   nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory

                                                               18   or administrative body, or any resignation or termination in order to avoid disciplinary or

                                                               19   disbarment proceedings, except as described in detail below:

                                                               20

                                                               21

                                                               22

                                                               23           6.       That Petitioner has never been denied admission to the State Bar of Nevada. (Give
                                                               24   particulars if ever denied admission):
                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                                  Page 2 of 6
                                                                                                                                                        MAC:13738-004 1255003
                                                                    Case 3:19-cv-00463-LRH-WGC Document 24 Filed 12/05/19 Page 3 of 8


                                                                1          7.      That Petitioner is a member of good standing in the following Bar Associations:

                                                                2    (State “none” if Petitioner is not a member of other Bar Associations.)
                                                                3

                                                                4

                                                                5          8.      Petitioner has filed application(s) to appear as counsel under Local Rule IA 10-2
                                                                6   during the past three (3) years in the following matters:
                                                                7   Date of Application         Cause              Title of Court                 Was Application
                                                                                                                   Administrative Body            Granted or Denied
                                                                8                                                  or Arbitrator
                                                                9

                                                               10

                                                               11
MARQUIS AURBACH COFFING




                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                Las Vegas, Nevada 89145




                                                               14
                                  10001 Park Run Drive




                                                               15

                                                               16
                                                                                        (If necessary, please attach a statement of additional applications)
                                                               17

                                                               18          9.      Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

                                                               19   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

                                                               20   extent as a member of the State Bar of Nevada.

                                                               21          10.     Petitioner agrees to comply with the standards of professional conduct required of

                                                               22   the members of the bar of this court.

                                                               23          11.     Petitioner has disclosed in writing to the client that the applicant is not admitted to

                                                               24   practice in this jurisdiction and that the client has consented to such representation.

                                                               25   ///

                                                               26   ///

                                                               27   ///

                                                               28   ///

                                                                                                                 Page 3 of 6
                                                                                                                                                       MAC:13738-004 1255003
Case 3:19-cv-00463-LRH-WGC Document 24 Filed 12/05/19 Page 4 of 8
Case 3:19-cv-00463-LRH-WGC Document 24 Filed 12/05/19 Page 5 of 8
                                                                    Case 3:19-cv-00463-LRH-WGC Document 24 Filed 12/05/19 Page 6 of 8


                                                                1                                   CONSENT OF DESIGNEE
                                                                2         The undersigned hereby consents to serve as associate resident Nevada counsel in this case.

                                                                3

                                                                4                                /s/ Tye S. Hanseen, NV Bar No. 10365
                                                                                                Designated Resident Nevada Counsel's Signature Bar number
                                                                5

                                                                6   APPROVED:
                                                                    APPROVED:
                                                                    DATED this 9th day of December, 2019.
                                                                7
                                                                    DATED: this ______ day of ________________, 2019.
                                                                8

                                                                9   __________________________________
                                                                    LARRY R. HICKS
                                                               10   UNITED STATES DISTRICT JUDGE
                                                               11
MARQUIS AURBACH COFFING




                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                Las Vegas, Nevada 89145




                                                               14
                                  10001 Park Run Drive




                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25
                                                               26

                                                               27
                                                               28
                                                                                                              Page 6 of 6
                                                                                                                                                   MAC:13738-004 1255003
Case 3:19-cv-00463-LRH-WGC Document 24 Filed 12/05/19 Page 7 of 8
Case 3:19-cv-00463-LRH-WGC Document 24 Filed 12/05/19 Page 8 of 8
